Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
I.        Action Summary
A proper request for consideration under the After Final Consideration Pilot 2.0 (AFCP 2.0) was filed in this application after final rejection.  The request for consideration under AFCP 2.0 has been accepted, the finality of the previous Office action has been withdrawn and the amendments filed on 12/16/2021 have been entered. After the examiner's amendment below claims 1, 3, 6-12, 15-16, 18-20, 26-27 and 29-32 are in condition for allowance.
II.       Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was obtained in a conversation with Ms. Sadie Knight on 01/05/2021.
The application has been amended as follows: 
In claim 1, at the definition for R4 REPLACE “and alkyl” with ---, unsubstituted alkyl and alkyl substituted with fluoro, hydroxy, alkoxy, amino, alkylamino, acylamino or alkylthio---.

III.      Telephone Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626